Title: To James Madison from David Jones, 10 December 1813
From: Jones, David
To: Madison, James


        
          Dear Sir,
          Chester County Pennsylvania Decem. 10. 1813
        
        With Pleasure, I inform you that I am recovering my health, & am in hopes to be able to return to my Duty early next spring; but I intend to visit you before I go. I wish to see you & converse with you freely respecting next year’s Campaign, for this years is finished in such a manner as to give Dissatisfaction to many. The Plan of opperation on ontario, in my opinion has been radically rong; by whom it was laid, I know not, but one thing I know, that I used all my Influence to have it changed, after I had reason to suspect that montreal was the object, for I was not made acquainted with the Secret; but as my Plan had no measures taken to effect it, I concluded, it did not meet with approbation. The Campaign began with a blunder, for kingstown should have been first taken, & I am informed this was your wish, I think, you ought to arest any man, who dare to Disobey orders, if possible to be complied with. I will lay before you my Plan viz. first to cross the disposable part of the army at Fort george, to sackets harbour, to order gen. Hampton to ogdensburg, & there unite all our Force, which I supposed would be about 9000d. Then cross to Prescot, which would be surrendered without the loss of one Life, then move the army up & take Kingstown, which we could have easily have done. By this the whole british army with all the munitions of war would be in our possession. The consequence would be, all the Indians would have been discourged & they would have returned home, or Join us. Add to this all our Friends in upper Canada would appear for us, & they are very numerous there. I had a better opportunity of knowing this, than any other man. We have great reason to thank god, that the Plan to take montreal failed, for even if we had succeeded, which to me is very doubtful, our army would be in the midst of an Enemies Country, without a possibility of supplying them with provisions. Even at St, Regis it will be very expensive to transport Provisions. What is montreal? A mere depot for upper Canada. If we take upper Canada, montreal will be immediately evacuated, for it would then be of no use. God has been pleased to disappoint us & I beleive it to be a happy Disappointment.
        No Time should be lost in preparing for another Campaign, & let us not think of Less than 30000d next year. The Tories in Philadelphia say, three large vessels are building at Kingstown. I would recommend to build ten large gun Boats, which will carry eighteen Pounders with fornace in each boat, & our red hot balls will soon put all their vessels in flams. If this is not done, we cannot Command the Lake; I did not leave a ship Carpinter at Sackets harbour. I pray Sir that your attention to this Subject may not be omitted, for not an hour is to be lost. I would wish to

draw your attentions to the Indians. We ought to take every man into our Service, and in the spring we can parade more than too thousand, which will be of great Service. The Indians, whom general harrison permitted to return home, will great part of them Serve with us; & be not hasty in proposing any Treaty. Let us prove how they will act.
        May the god of heaven give you wisdom at this important Juncture, is now, & at [a]ll Times the sincere Prayer of your real Friend & humble Servt
        
          David JonesChaplain of the N. army.
        
        
          P.S. If it is any way consistent with Propriety, I wish Doct. William Rogers of Philadelphia, to be appointed Chaplain of that district. He has been a worthy Chaplain & his present incomes are rather Scanty. I think, his harrangues would encourage the recruiting Service.
          
            D. Jones
          
        
      